          Case 2:18-cv-02610-DDC-TJJ Document 17 Filed 03/25/19 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

MID-WEST CONVEYOR COMPANY,                          )
                                                    )
                             Plaintiff,             )
                      v.                            )
                                                    )    Case No. 2:18-cv-02610-DDC-TJJ
ARCH INSURANCE COMPANY,                             )
                                                    )
                             Defendant.             )

                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

          It is hereby stipulated and agreed, by and between the parties, that this action is dismissed

with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, each

party to bear its own fees and costs.

Dated: March 25, 2019

Prepared, submitted and approved by:


LATHROP GAGE LLP                                  SCHARNHORST AST KENNARD
                                                  GRIFFIN, P.C.

By:       /s/ Brian W. Fields                     By:    /s/ Craig M. Leff
          Brian W. Fields, KS #18356                     Craig M. Leff, KS #16251
          bfields@lathropgage.com                        Cleff@sakg.com
          Kimberly K. Winter, KS #17912                  1100 Walnut, Suite 1950
          kwinter@lathropgage.com                        Kansas City, Missouri 64106-2143
          2345 Grand Boulevard, Suite 2200               Telephone: (816) 268-9433
          Kansas City, Missouri 64108-2618               Telecopier: (816) 268-9409
          Telephone: (816) 292-2000
          Telecopier: (816) 292-2001

Attorneys for Plaintiff                           Attorneys for Defendant


2178932
